DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent that issues on US Application No. 15/817018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Ashton on June 28, 2021.
The application has been amended as follows: 
Claim 43: Therapeutic fatty acid particles forming a film made from a method of forming therapeutic fatty acid particles that comprises the steps of: 

(b) combining the material and a therapeutic agent to form a composition; 
(c) submerging, surrounding, or suspending the composition in a cryogenic liquid; 
(d) fragmenting the composition to form the fatty acid particles, wherein the fatty acid particles are therapeutic particles that comprise cross-linked fish oil fatty acids and the therapeutic agent, wherein mean particle size of the therapeutic particles is in the range of about 500 nanometers to about 50 microns; and 
(e) pressing the therapeutic fatty acid particles in order to form the film.

Claim 46: Cancel

Claim 47: Cancel

Claim 48: Cancel

Claim 50: Cancel


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is insufficient to render obvious the claimed product where the fatty acid particles are pressed into a film. The prior art of record as detailed in the office action mailed December 1, 2020 renders obvious the fatty acid particles themselves, but it does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615